Citation Nr: 0523184	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-25 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1973 to 
December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that in December 1975, the RO denied the 
veteran's claim for service connection for hypertension.  In 
February 1994, the RO determined that new and material 
evidence to reopen the claim of service connection for 
hypertension had not been submitted.  The appellant was 
notified of that decision in February 1994.  

A July 1996 rating decision denied the veteran's claim for 
entitlement to service connection for depression as secondary 
to acne.  In its reasons and bases section, the RO stated 
that the evidence did not show that the appellant's condition 
of dysthymia with anxiety features was the direct and 
proximate result of her acne.  A copy of the rating decision 
was sent to the veteran in August 1996.  

The appellant now seeks to reopen her claims for hypertension 
and psychiatric disorders (depression and anxiety).  She 
claims that she was treated for depression and hypertension 
during active duty service.  She also claims that her 
depression is in part due to her service-connected disorders.

In a March 2004 statement, the appellant indicated that she 
received treatment at the Salem VA Hospital (VAH) from 1974 
to the present.  She also indicated that some of her records 
may be in the employee records section, as she worked for the 
Salem VAH between 1978 and 1984.  In March 2004, she 
submitted medical records dated between 1993 and 2003, but 
indicated that there were prior records that VA should obtain 
on her behalf.  She subsequently submitted VA records dated 
in 1981 and 1982, but asked that VA still attempt to obtain 
prior VA records.  While VA medical records dated as early as 
June 1975 have been associated with the claims file, it 
appears that there may be additional VA records which are 
outstanding.  For example, the claims file includes a 
December 1977 admission notice from the Salem VAH.  However, 
medical records for that admission are not contained in the 
claims file.  The Board thus finds that the RO should obtain 
any outstanding VA medical records and associate them with 
the claims file.

A November 1980 VA examination report indicates that the 
veteran had been receiving treatment for high blood pressure 
from 1978 to present from Dr. V. of Roanoke, Virginia.  Also, 
a February 1982 VA treatment report indicated that the 
veteran's medical history was summarized in a December 1981 
Lewis-Gale Hospital discharge summary.  The pertinent history 
was a long history of follow-up in mental health clinic and 
psychiatry for adjustment reaction of adult life with 
depressive features.  The RO should attempt to obtain records 
from these providers.

In a statement dated in October 2003, the appellant stated 
that her reserve records may contain pertinent information, 
and asked that VA obtain these records.  The RO should thus 
take the appropriate steps to obtain the veteran's reserve 
records, and associate them with the claims file.

A review of the veteran's service medical records indicates 
that a December 1974 Report of Medical History noted that the 
veteran was hospitalized for depression in November 1974, and 
was now stable.  The RO has attempted to obtain records of 
this hospitalization, however, no such record was found.  An 
April 1996 VA examination report indicates that the veteran 
reported neurotic and personality problems prior to service 
and for most of her life.  The examiner also stated that the 
appellant's service-connected skin problems appeared to be 
one of many stressors increasing her neurotic depression and 
anxiety.  A July 2002 VA treatment report indicates that the 
veteran had inpatient treatment at the VAH for depression at 
least 20 years ago.  She also had a suicide attempt at age 
and 17 and in her early 20's by overdose.  In view of this 
evidence, the Board finds that a VA psychiatric examination 
addressing the question of etiology and date of onset would 
be helpful in this case.  

Finally, it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA) is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In reviewing the claims folder, the Board notes that the July 
2002 VCAA letter did not notify the veteran to submit any 
evidence in her possession.  On remand, this should be 
accomplished.  The RO should also clarify the veteran and 
VA's respective obligations to obtain different types of 
evidence.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter informing her of the provisions of 
the VCAA, to include which portion of the 
information and evidence necessary to 
substantiate her claims is to be provided 
by the veteran, and which part, if any, 
VA will attempt to obtain on her behalf.  
She should also be informed to submit any 
evidence in her possession.  

2.  The RO should take the appropriate 
measures to obtain the veteran's reserve 
records, and associate them with the 
claims file.  All attempts to obtain 
these records, and all responses are to 
be documented in the claims folder.

3.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
post-service medical records, and 
associate them with the claims file.  
This specifically includes records from 
the Salem VAH from December 1974 to 1993; 
records from Dr. V. in Roanoke, Virginia, 
dating back to 1978; and records from the 
Lewis-Gale Hospital.  The RO is 
specifically advised to conduct a search 
of the veteran's records at the Salem VAH 
in the employee records section for the 
period from 1978 to 1984.  If the veteran 
identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.  

4.  If, after making reasonable efforts, 
the RO is unable to obtain any of the 
above records, the RO must specifically 
document what attempts were made to 
obtain the records.  With any government 
records that cannot be obtained, the RO 
must indicate in writing that further 
attempts to locate or obtain any 
government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

5.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  The 
examiner is to indicate the diagnosis of 
all psychiatric disorders.  With regard 
to each diagnosed psychiatric disorder, 
the examiner is to answer the following 
questions:

a.  Is it at least as likely as not 
(50 percent probability or more) 
that the veteran's psychiatric 
disorder (and specify which 
disorder, if more than one) was 
first shown in service.  With regard 
to any psychiatric disorder which is 
determined to have pre-existed 
service, the examiner should 
indicate whether that disorder was 
aggravated in service.  That is, the 
examiner should state whether the 
pre-existing disorder underwent an 
increase in disability during 
service, and if so, whether such 
increase was due to the natural 
progress of the disease. 

b.  Is it at least as likely as not 
(50 percent probability or more) 
that the veteran's psychiatric 
disorder is caused or aggravated by 
the service-connected acne and/or 
migraine headaches.  If the examiner 
determines that the appellant's 
psychiatric disorder is aggravated 
by a service-connected condition, 
he/she should state the degree of 
aggravation caused by such service-
connected disorder.  If the examiner 
cannot determine the degree of 
aggravation without resort to 
speculation, he/she should so state.  

The examiner must provide a clear 
explanation for each finding and opinion 
expressed. 

6.  The veteran must be notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




